EXHIBIT 32 Certification of Chief Executive Officer and Chief Financial Officer of Rainier Pacific Financial Group, Inc. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and in connection with this Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009, that: 1. the report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. the information contained in the report fairly presents, in all material respects, the Company’s financial condition and results of operations as of the dates and for the periods presented in the financial statements included in such report. /s/John A. Hall John A. Hall President and Chief Executive Officer, Interim Chief Financial Officer Dated:
